Citation Nr: 0711592	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-12 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of bilateral 
broken ankles. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active duty or active duty for training as a 
member of the Army National Guard from October 1976 to 
November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of bilateral broken ankles. 


FINDING OF FACT

The evidence does not demonstrate any currently diagnosed 
bilateral ankle disability.


CONCLUSION OF LAW

A bilateral ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service-connection in correspondence dated October 2002 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
administrative and medical records.  The veteran was not 
afforded a VA examination in connection with the claim and 
the Board finds that such an examination is not necessary.  
The evidence of record does not indicate the veteran has a 
current disability.  The veteran has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim. 

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, service administrative documents, and the 
veteran's lay statements in support of his claim. Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

In order to establish service connection, three elements must 
be established.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006).  See also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Since the veteran had service in the Army National Guard, he 
may be service connected for his claimed disability if there 
is competent medical evidence of a current disability that is 
causally related to a disease or injury during active duty or 
active duty for training, or an injury which occurred during 
inactive duty training.  38 U.S.C.A. § 101 (22), (24), (26), 
(27); 38 C.F.R. §§ 3.3(a), 3.6(c).  Otherwise, membership in 
the National Guard does not constitute qualifying service for 
compensation purposes. 

The veteran claims entitlement to service connection for 
residuals of bilateral broken ankles.  Again, the first 
question for consideration in evaluating a direct service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
veteran has submitted no medical evidence reflecting 
complaints of or treatment for a current bilateral ankle 
disability.  Indeed, not a single post-service medical record 
reflects ankle complaints.  Consequently, the veteran's 
service connection claim must fail.  Indeed, in the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In conclusion, no current disability of the bilateral ankles 
has been demonstrated.  Therefore, entitlement to an award of 
service connection has not been shown.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for residuals of bilateral broken ankles 
is denied. 




____________________________________________
ERIC S. LEBOFF

Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


